DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered.
 
Claim Status
Claim 1 is amended.
Claims 1-16 are pending for examination below.

Response to Arguments
Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive.
Applicant argues on page 9 of the Remarks that Yilmaz does not disclose all the elements of the claims and they are not arranged or combined in the same manner as recited in the claims. 

Applicant argues on pages 9-10 of the Remarks that Yilmaz does not render obvious the claimed aliphatic organic compound, because all the exemplified compounds are aromatic, and aromatic and non-aromatic compounds have different reactivities, and thus one of ordinary skill in the art would not necessarily consider that the process would work for aliphatic compounds as claimed. 
In response, the Examiner notes that a reference is not used only for the exemplified embodiments but for the teachings as a whole, see MPEP 2123(I). Yilmaz clearly teaches that any organic compound can be used with the claimed catalyst (paragraph [0114]), thus providing motivation and a reasonable expectation of success 
Applicant argues on page 10 that the conclusion that Yilmaz contemplates aliphatic organic compounds is based on hindsight, because of Applicant's teaching that aliphatic organic compounds can be used in alkylation.
 In response, the Examiner respectfully disagrees. In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant acknowledges that Yilmaz essentially states that as long as it can be alkylated, it is an alkylatable organic compound. Thus, any organic compound which is known to be alkylated is contemplated by Yilmaz. Aromatic and non-aromatic alkylations are both extremely well known in the art. Thus, one of ordinary skill in the art would not consider it hindsight to apply the teaching of the process of Yilmaz to aliphatic organic compounds, but instead would consider the teaching of Yilmaz of any organic compound to clearly encompass all known alkylatable organic compounds, which include aliphatic organic compounds. The Examiner cites Huang (US 5,705,729) and Ipatieff et al. (US 2,236,099) to show that aliphatic alkylation is very well known in the art and has been known for many years. Thus, the combination is only using teachings from the art, and is not considered to be hindsight reasoning. 
Applicant argues on pages 11-12 that Yilmaz fails to teach the claimed pressure because Yilmaz teaches that there is no particular restriction on the pressure.
In response, the Examiner notes that Yilmaz teaches that the pressure is preferably from 15 to 70 bar (paragraph [0141]) which overlaps the claimed range of 16 to 27 bar. Applicant has not provided any evidence that the range of pressures is critical. Thus, because Yilmaz teaches the overlapping range, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Applicant also argues on page 12 that the objective of the present disclosure is to provide improved alkylation, and the skilled person would not look to Yilmaz because it does not teach the same improvement.
In response, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Yilmaz teaches the claimed alkylation process, and thus any improved results would be expected to follow from following the process, absent any evidence that the process produces improved results compared to the process of Yilmaz. Applicant has not provided any evidence that the claimed process provides different results than the process of Yilmaz, and as such Yilmaz continues to be used to render obvious the claimed process.
Applicant further argues on page 14 that the combination of Yilmaz and Huang fail to provide a teaching, suggestion, or motivation for combination. 
In response, the Examiner respectfully disagrees. Yilmaz, as acknowledged by Applicant, teaches any organic compound which can be alkylated can be used (paragraph [0114]), thus providing motivation to select any alkylatable organic compound, but fails to provide specific direction as to all compounds which fall under this description. Thus, in lieu of that specific direction in Yilmaz, one of ordinary skill in the art would be motivated to look to a known alkylation process to find out which aliphatic organic compounds are known to be alkylatable. Huang teaches that isoparaffins are known to be alkylated (column 6, line 50), thus providing a suggestion and/or teaching to use the isoparaffin in the alkylation method of Yilmaz. Thus, one of ordinary skill in the art would reasonably conclude that the process of Yilmaz would function to alkylate the isoparaffins of Huang, because Yilmaz teaches that any alkylatable organic compound can be used (paragraph [0114]), and Huang teaches that isoparaffins are known alkylatable organic compounds. 
Applicant argues on pages 14-15 that there is no reasonable expectation of success for combining the processes of Huang and Yilmaz, because Huang is patentably distinct from Yilmaz and also because the processes use different alkylatable compounds and catalysts prepared in a different manner. 
In response, the argument that because each of Yilmaz and Huang has been patented, there is no reasonable expectation of success with the combination is not considered persuasive, because the concept of them being patentable is entirely distinct from the concept of reasonable expectation of success. Yilmaz and Huang each teach alkylation of compounds. Yilmaz teaches any alkylatable organic compound can be used. Huang teaches that it is known to use isoparaffins in an alkylation process. Thus, there is a reasonable expectation that using an isoparaffin in the process of Yilmaz would lead to successful alkylation, because Yilmaz teaches any alkylatable compound can be used, thus providing a reasonable expectation of success for any alkylatable compound, and Huang teaches that isoparaffins have successfully been alkylated, thus providing a reasonable expectation that isoparaffins are alkylatable organic compounds as defined by Yilmaz. The fact that the catalysts of Huang and Yilmaz may be slightly different does not teach away from the suggestion of reasonable expectation of success, because Yilmaz teaches any alkylatable compound, and does not restrict it to ones which have previously been alkylated with BEA zeolites without organotemplates. 
Applicant also argues on page 15 that the rejection of claim 16 is hindsight, because neither Yilmaz nor Huang explicitly teaches C8 selectivity.
 In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The C8 selectivity is considered to be a result of the claimed process. Yilmaz in view of Huang teaches the claimed process of alkylation of isobutane and butene in the presence of the claimed BEA catalyst. Thus, one of ordinary skill in the art would reasonably conclude that this process provides similar results, including the claimed C8 selectivity, absent any evidence to the contrary. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As the process and catalyst are rendered obvious from the prior art of Yilmaz and Huang, the rejection does not utilize only Applicant's disclosure, and thus does not use improper hindsight reasoning.
	Applicant additionally argues on pages 15-16 that Yilmaz is substantially different from the presently claimed subject matter with regards to the pressure.
	In response, as noted above, Yilmaz teaches an overlapping pressure of 15 to 70 bar (paragraph [0141]), which renders the claimed pressure obvious, absent any evidence of unexpected results. Applicant has not provided any evidence that the pressure is critical. Thus, Yilmaz is not substantially different and continues to render obvious the method.
	Applicant also argues on pages 16-17 that Huang differs from the presently claimed subject matter in the BEA template free process, the required Si to AL ratio, and the pressure, because Huang teaches a specific 28 bar in the examples and a generalized range which is not defined on one end in the description.
In response, Yilmaz clearly teaches the general process of alkylation with any alkylatable organic compound with the claimed catalyst, and Huang is merely used to teach that the particular alkylatable compounds are known. Thus, Huang is not required to teach the claimed catalyst, as Huang is not relied upon for the catalyst teaching. Also as noted above, Yilmaz teaches the pressure, and thus Huang is not necessarily required to teach the pressure. However, if one were to look to Huang for the particular compound, one of ordinary skill in the art may also use the pressure that Huang teaches is suitable for that particular alkylatable compound. Huang teaches a pressure of atmospheric pressure to 1000 psig (1.01 bar to 68.9 bar). One of ordinary skill in the art would use the standard atmospheric pressure as the lower bound, as this is well known in the art to be what is referred to when using the term “atmospheric pressure”, absent any different definition of atmospheric in the reference. Thus, Huang clearly teaches a pressure range which overlaps the claimed range. As explained above, Applicant has not provided any evidence that the pressure is critical. Thus, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). With reference to the exemplified pressure, a reference is not limited to exemplified embodiments, but is used for all teachings. An exemplified embodiment is not a teaching away. As cited in MPEP 2143.01, “The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004)…The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id.” Thus, the entire range of Huang is a teaching which encompasses the claimed range, and which renders obvious the claimed range if necessary.
	Applicant further argues on page 17 that the pressure is not known from the disclosure of Yilmaz, specifically listing paragraph [0141].
In response, the Examiner respectfully disagrees. Yilmaz clearly teaches 15 to 70 bar in paragraph [0141], which overlaps the claimed range. As explained above, Applicant has not provided any evidence that the pressure is critical, and thus the teaching of Yilmaz which encompasses the claimed range renders obvious the claimed range. 
Applicant also argues on pages 17-18 that Yilmaz teaches in paragraph [0224] that the claimed zeolite beta performs with a lower conversion compared to conventional catalyst, and thus one would not use it as Applicant’s do to improve the C8 reaction yield.
In response, Yilmaz also notes in paragraph [0224] that the zeolite beta improves selectivity to the desired monoalkylated product. Thus, Yilmaz does teach a benefit to the zeolite beta, which is not required to be the same as Applicant’s benefit, as this is not claimed in the independent claim. Further, it is not clear that with lower conversion that you necessarily get lower yield, as with an improved selectivity it is possible that you get more of the desired product overall, thus increasing the yield. Additionally, Applicant has not provided any evidence that the process of Yilmaz with the catalyst of Yilmaz does not provide an increased C8 conversion. Thus, Yilmaz continues to render obvious the claims, absent any evidence to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 2012/0259148, cited on IDS 20 May 2020).
With regard to claim 1, Yilmaz teaches a process for alkylation of an organic compound (paragraph [0002]) comprising the following:
a) providing a catalyst comprising a BEA framework material which is obtained from a synthetic process which does not employ an organotemplate as structure directing agent (paragraph [0002]), where the BEZ zeolite comprises YO2 and X2O3 where the molar ratio of Y:X is preferably 4 to 6 (paragraph [0042]), which is within the range of 1 to 6 of instant claim 1. 
b) contacting the catalyst with one or more organic compounds in the presence of one or more alkylating agents in one or more reactors for obtaining one or more alkylated organic compounds (paragraph [0012]) where the pressure is 15 to 70 bar (paragraph [0141]). This range overlaps the claimed range of 16 to 27 bar. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Yilmaz further teaches that the organic compound is any organic compound capable of reacting with at least one of the one or more alkylating agents, wherein at least one covalent bond is formed between the organic compound and the alkylating agent (paragraph [0114]). This recitation of any organic compound capable of reacting with the alkylating agent encompasses the aliphatic organic compound of instant claim 1, and thus Yilmaz clearly contemplates the use of an aliphatic organic compound for alkylation. 
	Alternatively, Yilmaz teaches that any organic compound capable of reacting with at least one of the one or more alkylating agents can be used in the process (paragraph [0114]) but does not specify that the compound may be an aliphatic organic compound. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an aliphatic compound as the organic compound in the process of Yilmaz, because Yilmaz teaches that any organic compound may be used, and aliphatic organic compounds are well known for alkylation.
	With regard to claim 2, Yilmaz teaches that the zeolitic material is not calcined (paragraph [0036]).
	With regard to claim 3, Yilmaz teaches that Y is Si, Sn, Ti, Zr, or Ge (paragraph [0039]).
With regard to claim 4, Yilmaz teaches that X is Al, B In, or Ga (paragraph [0041]). 
With regard to claim 5, Yilmaz teaches that the molar ratio of Y:X is preferably 4 to 6 (paragraph [0042]). This overlaps the range of 2.5 to 5.5 of instant claim 5. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 6, Yilmaz teaches that the catalyst preferably comprises H+ as the counterion (paragraph [0047]).
With regard to claim 7, Yilmaz teaches that the BEA framework has the X-ray diffraction pattern below (paragraph [0051]):

    PNG
    media_image1.png
    204
    422
    media_image1.png
    Greyscale

These are equivalent to the ranges in instant claim 7.
	With regard to claim 8, Yilmaz teaches that the pattern further comprises 6-26% intensity at an angle of 25.54-25.74 (paragraph [0060]), which is equivalent to the ranges of instant claim 8. 
With regard to claim 9, Yilmaz teaches that the catalyst is zeolite beta (paragraph [0031]).
	With regard to claim 13, Yilmaz teaches that the alkylating agent is selected from olefins, alcohols, aldehydes, and alkyl halides (paragraph [0130]).
With regard to claim 14, Yilmaz teaches that the ratio of the one or more organic compounds to the one or more alkylating agents is 0.1 to 50 (paragraph [0151]), which overlaps the range of 10 to 250 of instant claim 14. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 15, Yilmaz teaches that the process is conducted as a batch or in continuous mode (paragraph [0142]).
Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 2012/0259148, cited on IDS 20 May 2020) as applied to claim 1 above, and further in view of Huang (US 5,705,729).
With regard to claim 10, Yilmaz teaches the method above, where the organic compound is any organic compound which is capable of being alkylated.
Yilmaz fails to explicitly teach that the compound is a substituted C2-C20 hydrocarbon, a cyclic C3-C20 hydrocarbon, or a branched C3-C20 hydrocarbon.
Huang teaches a method for alkylation of isoparaffins and olefins (column 1, lines 5-6) where the isoparaffin compound is an isoparaffin (branched hydrocarbon) having up to 20 carbon atoms (column 6, line 50), which is within the range of C3-C20 branched hydrocarbon of instant claim 10.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the isoparaffin of Huang as the organic compound in the method of Yilmaz, because Yilmaz teaches any organic compound which is capable of being alkylated can be used, and Huang teaches alkylation of isoparaffins (branched hydrocarbons) is known.
With regard to claim 11, Huang does not explicitly recite a hydrocarbon which is branched and has the formula of instant claim 11, where each of R1-R3 must be substituted, branched or cyclic. However, Huang teaches an isoparaffin having up to 20 carbon atoms, which would encompass 3-isopropyl-2,4-dimethylpentane, which is an isoparaffin of the formula of instant claim 11, where each of R1-R3 is a C3 branched alkyl group. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an isoparaffin which meets the formula of instant claim 11 as the isoparaffin of Huang because Huang teaches an isoparaffin up to 20 carbon atoms and isoparaffins of the formula of instant claim 11 are included in this group and would be selected with a reasonable expectation of success.
With regard to claim 12, Huang teaches that the isoparaffin can be specifically 2,3-dimethylbutane, which is an unsubstituted C2-C20 hydrocarbon as claimed. 
	With regard to claim 16, Yilmaz in view of Huang teaches the process above for claim 10, where the organic compound is an isoparaffin (branched hydrocarbon) and the alkylating agent can be an olefin (Yilmaz paragraph [0130], Huang column 1, lines 5-6). Huang specifically teaches that an example of the alkylation is reacting isobutane with butene-2 to produce C8 hydrocarbons (column 8, Table 1). 
Yilmaz in view of Huang does not teach the amount of C8 compounds per total amount of alkylated compounds in the product when the catalyst is the catalyst of Yilmaz. However, because Yilmaz in view of Huang teaches the same method of alkylation with the same BEA catalyst formed without an organotemplate and having the same molar ratio of 4 to 6, along with the same isoparaffin and olefin reactants, one of ordinary skill in the art would reasonably expect that the process of Yilmaz in view of Huang produces a similar result as the claimed process, namely an amount of 52 to 69.4 mol% C8 compounds per total alkylated compounds, absent any evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        /PHILIP Y LOUIE/Primary Examiner, Art Unit 1772